Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made as of June 3, 2007 with an
effective date of June 18, 2007 (the “Effective Date”), by and between MISSION
COMMUNITY BANK (the “Bank”), having a principal place of business at 581 Higuera
Street, San Luis Obispo, California  93406, and BROOKS WISE (“Executive”), whose
residence address is 545 Sandy Oaks Lane, Nipomo, California 93444-5400, with
reference to the following:

R E C I T A L S

WHEREAS, the Bank is a banking corporation duly organized, validly existing, and
in good standing under the laws of the State of California, with power to own
property and carry on its business as it is now being conducted;

WHEREAS, the Bank desires to continue to avail itself of the skill, knowledge,
and experience of Executive in order to insure the successful management of its
business;

WHEREAS, the parties hereto desire to specify the terms of Executive’s
employment by the Bank;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and intending to be legally bound, it is agreed that from and after the
Effective Date, the following terms and conditions shall apply to Executive’s
said employment:

A G R E E M E N T

A.            TERM OF EMPLOYMENT

1.             Term.  The Bank hereby employs Executive and Executive hereby
accepts employment with the Bank for the period commencing on the Effective Date
and terminating December 31, 2009, unless terminated earlier as provided for in
this Agreement (the “Term”).  Where used herein, “Term” shall refer to the
entire period of employment of Executive by Bank hereunder, whether for the
period provided above, including any extensions thereof, or whether terminated
earlier as hereinafter provided.

B.            DUTIES OF EXECUTIVE

1.             Duties.  Executive shall perform the duties of President of the
Bank, subject to the powers by law vested in the Board of Directors of the Bank
and in the Bank’s shareholders.  Executive shall report to the Chief Executive
Officer of the Bank.  The duties of Executive may be changed or supplemented by
the Bank without a resulting recision of this Agreement.  Notwithstanding any
such change from the duties originally assigned and specified above, or
hereafter assigned, the employment of Executive shall be construed as continuing
under this Agreement as modified.  Without limiting the foregoing, Executive
agrees to hold such positions with Mission Community Bancorp (the “Company”) as
the Company may direct without payment of additional compensation.  During the
Term, Executive shall perform exclusively the services herein contemplated to be
performed by Executive faithfully, diligently, and to the best of Executive’s
ability, consistent with the highest and best standards of the banking industry
and in compliance with all applicable laws


--------------------------------------------------------------------------------


and the Bank’s Articles of Incorporation, Bylaws, and internal written
policies.  Executive shall also be nominated by the Boards of Directors of the
Company and the Bank to serve as a director of the Company and the Bank during
the Term. 

2.             Conflicts of Interest.  Except as permitted by the prior written
consent of the Board of Directors of the Bank, Executive shall devote
Executive’s entire productive time, ability, and attention to the business of
the Bank during the Term, and Executive shall not directly or indirectly render
any services of a business, commercial, or professional nature, to any other
person, firm, or corporation, whether for compensation or otherwise, which are
in conflict with the Bank’s interest. 

C.            COMPENSATION

1.             Base Salary.  For Executive’s services hereunder, commencing on
the Effective Date, the Bank shall pay or cause to be paid as annual base salary
to Executive the sum of not less than One Hundred Thirty-Five Thousand Dollars
($135,000) for each year (i.e., 12-month period) of the Term (the “Base
Salary”).  Said salary shall be payable in equal installments in conformity with
Bank’s normal payroll periods.  Annual increases, if any, may be made in the
sole discretion of the Board of Directors.

2.             Bonuses.  During the Term, Executive shall be entitled to receive
as an incentive, a bonus as determined and payable in accordance with the Bank’s
Officers’ Incentive Compensation Program as set forth on Exhibit “A” hereto, as
it may be amended from time to time by mutual agreement of the Board of
Directors and Executive, together with such other bonus as the Board of
Directors shall determine from time to time in its sole and absolute discretion
(collectively, the “Incentive Bonus”).  The bonus for 2007 shall be prorated to
take account of Executive’s partial service for such year. 

D.            EXECUTIVE BENEFITS

1.             Vacation and Sick Pay.  Executive shall be entitled to four (4)
weeks vacation during each year of the Term; provided, however, that for each
year of the Term, Executive is required to and shall take at least two (2) weeks
of said vacation (the “Mandatory Vacation”), which shall be taken
consecutively.  Any vacation time not used in excess of the Mandatory Vacation
may be accumulated in accordance with Bank’s Personnel Policy.  Executive shall
also be entitled to sick pay in accordance with Bank’s Personnel Policy.

2.             Automobile Allowance.  During the Term, the Bank shall provide
Executive with a $750.00 per month automobile allowance.  Provided the Bank pays
the foregoing automobile allowance, the Bank shall have no other duty,
responsibility or liability on account of Executive’s automobile and at all
times during the Term, Executive shall maintain such insurance on the automobile
including, without limitation, liability for personal injury and property damage
as the Bank shall from time to time reasonably require to protect Bank against
any loss which may arise from Executive’s use of the automobile while working
for the Bank.

3.             Group Medical and Life Insurance Benefits.  The Bank shall
provide for Executive, at Bank’s expense, participation in the Bank’s existing
medical, dental, vision, accident, health and life insurance benefits in
accordance with benefits provided to Bank

2


--------------------------------------------------------------------------------


employees generally, but at a level commensurate with other officers of the Bank
(collectively, the “Insurance Coverage”).  Said Insurance Coverage shall be in
existence as of the Effective Date hereof and shall continue throughout the
Term.  The Bank’s liability to Executive for any breach of this Paragraph D.3
shall be limited to the amount of premiums required hereunder to be payable by
the Bank to obtain or maintain, as applicable, the coverages contemplated
herein.

4.             Stock Options.  By separate stock option agreement Executive
shall also be given the option to purchase a number of shares of the Company
common stock equal to the lesser of (a) 25,000 shares or (b) 5.0% of the number
of shares issued in the first public offering of Company shares occurring after
the Effective Date and prior to December 31, 2007, which option shall be granted
as of the date of the final closing of such offering.  The exercise price per
share shall be equal to the greater of the fair market value per share of the
common stock of the Company on the date of grant or the offering price in such
offering.  In the event the offering is not completed, no options will be
issued.  The term of the option shall be ten years and shall vest in five (5)
annual installments of 20% per year over a period of five (5) years, with the
first such installment to vest one year after the Effective Date and with
subsequent installments vesting on the second, third, fourth and fifth
anniversaries of the Effective Date.  The option shall be a non-qualified option
for purposes of the Internal Revenue Code of 1986.  The shares to be issued upon
the exercise of the option will be restricted securities, will not be required
to be registered under the Securities Act of 1933, and may not be sold by
Executive except pursuant to an effective registration statement or applicable
exemption therefrom.  The stock option agreement shall set forth additional
terms for such option. 

5.             Additional Benefits.  Executive shall be entitled to participate
in all programs, rights and benefits for which Executive is otherwise entitled
under any 401(k) plan, bonus plan, incentive plan, participation plan, extra
compensation plan, pension plan, profit sharing plan, savings plan, life,
medical, dental, other health care, disability or other insurance plan or policy
or other plan or benefit Bank may provide for senior executives or for employees
of Bank generally, from time to time, in effect during the Term. 

6.             Club Membership.  The Bank shall pay or reimburse Executive for
all dues associated with a country club membership of Executive at a club
approved by the Board’s Compensation Committee, and shall also reimburse
Executive for all business expenses associated with club use in accordance with
Bank’s reimbursement policies.

E.             REIMBURSEMENT FOR BUSINESS EXPENSES

1.             Business Expenses.  Executive shall be entitled to reimbursement
by the Bank for any ordinary and necessary business expenses incurred by
Executive in the performance of Executive’s duties and in acting for the Bank
during the Term, which types of expenditures shall be determined by the Board of
Directors, provided that:

(a)           Each such expenditure is of a nature qualifying it as a proper
deduction on the federal and state income tax returns of the Bank as a business
expense and not as a deductible compensation to Executive; and

(b)           Executive furnishes  to  the  Bank  adequate records and other
documentary evidence required by federal and state statutes and regulations
issued by the

3


--------------------------------------------------------------------------------


appropriate taxing authorities  for  the  substantiation  of  such 
expenditures  as deductible business expenses of the Bank and not as deductible
compensation to Executive.

2.             Reimbursement.  Executive agrees that, if at any time payment
made to Executive by Bank for business expense reimbursement shall be disallowed
in whole or in part as deductible business expense by the appropriate taxing
authorities, the amount so disallowed shall be treated as taxable compensation
to Executive.

F.             TERMINATION

1.             Termination for Cause.  The Bank may terminate Executive’s
employment at any time by action of the Board of Directors for “cause” if:

(a)           Executive fails to perform or habitually neglects the duties which
Executive is required to perform hereunder;

(b)           if Executive engages in illegal activity which materially
adversely affects the Bank’s reputation in the community or which evidences the
lack of Executive’s fitness or ability to perform Executive’s duties as
reasonably determined by the Board of Directors, in good faith;

(c)           Executive commits any act which would cause termination of
coverage under the Bank’s Bankers’ Blanket Bond as to Executive or as to the
Bank as a whole;

(d)           any regulatory authority having supervisory authority over Bank
exercises its cease and desist powers to remove Executive from office or advises
Bank that Executive should be removed from office;

(e)           if the Bank is closed by or taken over by the California
Commissioner of Financial Institutions or other supervisory authority, including
the Federal Deposit Insurance Corporation;

(f)            in the event of Executive’s death, or if Executive is found to be
physically or mentally incapable of performing Executive’s duties for a period
of ninety (90) days or greater by the Board of Directors, in good faith; or

(g)           any other act or omission which would constitute “cause” under
California law occurs.  Such termination shall not prejudice any remedy which
the Bank may have at law, in equity, or under this Agreement.

Termination pursuant to this Paragraph F.1 shall become effective upon written
notice of termination.

2.             Change in Control Event.  In the event of a “Change of Control”
Executive’s employment with the Bank may not be terminated by Bank, the
surviving or resulting entity or the transferee of the Bank’s assets.  In the
event of a “Change of Control” Executive may terminate Executive’s employment
under this Agreement for “Good Cause.”

4


--------------------------------------------------------------------------------


(a)               A Change of Control shall be deemed to have occurred if:

(i)            there shall be consummated (A) any consolidation or merger of the
Company, other than a merger of the Company in which the holders of the
Company’s Common Stock immediately prior to the merger have substantially the
same proportionate ownership of common stock of the surviving corporation
immediately after the merger, in which the Company is not the continuing or
surviving corporation, or pursuant to which shares of the Company’s Common Stock
would be converted in whole or in part into cash, securities or other property,
if as a result of the consolidation or merger, the continuing or surviving
corporation acquired more than 50% of the total fair market value or total
voting power of the Company’s Common Stock, or (B) any sale, lease, exchange or
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets (which shall be defined as more than 50% of the
total gross fair market value of all of the assets) of the Company, or

(ii)           the shareholders of the Company shall approve any plan or
proposal for the liquidation or dissolution of the Company, or

(iii)          any “person” (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)), other
than the Company or a subsidiary thereof or a corporation owned, directly or
indirectly, by the shareholder of the Company, shall become the beneficial owner
(within the meaning of Rule 13(d)(3) under the Exchange Act) of securities of
the Company representing 35% or more of the combined voting power of the
Company’s then outstanding securities ordinarily (and apart from rights accruing
in special circumstances) having the right to vote in the election of directors,
as a result of a tender or exchange offer, open market purchases, privately
negotiated purchases or otherwise, or

(iv)          at any time during a twelve-month period, individuals who, at the
beginning of such period, constituted the Board of Directors of the Company
shall cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by the Company’s shareholders of each
new director during such twelve-month period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such twelve-month period, or

(v)           any “person” (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”)), other
than the Company, Bank or a subsidiary thereof or a corporation owned, directly
or indirectly, by the shareholder of the Company or Bank, shall become the
beneficial owner (within the meaning of Rule 13(d)(3) under the Exchange Act) of
securities of the Bank representing 35% or more of the combined voting power of
the Bank’s then outstanding securities ordinarily (and apart from rights
accruing in special circumstances) having the right to vote in the election of
directors, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise.

(b)           The following shall constitute “Good Cause”:

(i)            subsequent to a Change of Control, and without Executive’s
express written consent, the assignment to Executive of any duties substantially
inconsistent with Executive’s positions, duties, responsibilities and status
with Bank immediately prior to the Change of Control, or a substantial change in
Executive’s reporting

5


--------------------------------------------------------------------------------


responsibilities, titles or offices as in effect immediately prior to the Change
of Control, or any removal of Executive from or any failure to re-elect
Executive to any of such positions, except in connection with the termination of
Executive’s employment pursuant to Paragraph F.1 hereof, or as a result of
Executive’s retirement, or by Executive other than for Good Cause;

(ii)           subsequent to a Change of Control a 10% or greater reduction by
Bank in Executive’s Base Salary and benefits as in effect on the Effective Date
or as the same may be increased from time to time;

(iii)          subsequent to a Change of Control and without Executive’s express
written consent, Bank’s requiring Executive to be based anywhere other than
within 15 miles of Bank’s main office location immediately prior to the Change
of Control, exclusive of required travel on Bank business; or

(iv)          subsequent to a Change of Control, the failure by Bank to obtain
the assumption of the agreement to perform this Agreement by any successor as
contemplated in Paragraph G.5 hereof.

3.             Termination Without Cause.  Notwithstanding anything to the
contrary contained herein, it is agreed by the parties hereto that either the
Bank or Executive may at any time elect to terminate Executive’s employment by
the Bank for any reason.  Such termination shall be effective upon the giving of
not less than five (5) days prior written notice where the Bank is terminating
Executive’s employment and upon the giving of not less than sixty (60) days’
prior written notice where Executive is terminating Executive’s employment
hereunder.

4.             Expiration of Term Without Renewal.  If the Bank is unwilling,
for any reason whatsoever, to enter into a new employment agreement with
Executive at the expiration of the full Term, or the Executive and Bank are
unable to reach a mutually agreeable contract prior to the expiration of a full
Term, or Executive decides to retire or to take employment elsewhere at the
expiration of the full Term, then Executive=s employment with Bank shall
terminate at the end of the full Term.

5.             Effect of Termination.

(a)           In the event Executive=s employment with Bank is terminated for
any of the reasons specified in Paragraphs F.1 or F.3 (as a result of
Executive’s election to terminate) of this Agreement, Executive shall be
entitled to (i) the Base Salary and Incentive Bonus earned by Executive prior to
the date of termination, computed pro rata up to and including that date, and
(ii) accrued but unused vacation time, but Executive shall be entitled to no
further compensation or benefits otherwise provided for or contemplated under
this Agreement.

(b)           In the event Executive=s employment with Bank is terminated
pursuant to Paragraph F.3 of this Agreement (as a result of Bank’s election to
terminate and no Change of Control has occurred), Executive shall be entitled to
(i) the Base Salary and Incentive Bonus earned by Executive prior to the date of
termination, computed up to and including that date, (ii) accrued but unused
vacation time, and (iii) an amount equal to six (6) months of Executive’s Base
Salary in effect immediately prior to the date of termination,

6


--------------------------------------------------------------------------------


payable in equal installments over six (6) months in accordance with the Bank’s
normal payroll periods.

(c)           In the event Executive=s employment with Bank is terminated
pursuant to Paragraph F.2 of this Agreement (as a result of Executive’s election
to terminate for Good Cause), or by Bank or the resulting or surviving entity
pursuant to Paragraph F.3 after a Change of Control has occurred, Executive
shall be entitled to (i) the Base Salary and Incentive Bonus earned by Executive
prior to the date of termination, computed pro rata up to and including that
date, (ii) accrued but unused vacation time, (iii) the continuation of the
Insurance Coverage as provided in Paragraph D.3 hereof and the automobile
allowance as provided in Paragraph D.2 hereof for a period of twelve (12) months
from and after the date of termination, and (iv) an amount equal to twelve (12)
months of Executive’s Base Salary in effect immediately prior to the date of
termination in a lump sum payment.

(d)           The payment of such benefits shall discharge Bank from any further
liability to Executive under this Agreement.

(e)           In the event Executive=s employment with Bank and the Term are
terminated pursuant to Paragraph F of this Agreement, the provisions of
Paragraph G hereof shall survive said termination and shall inure to the benefit
of and be binding upon the parties hereto and their respective executors,
administrators, successors and assigns.

(f)            In the event Executive=s employment with Bank is terminated in
accordance with this Paragraph F of this Agreement (whether by Executive or
Bank) and at such time Executive is a member of the Board of Directors of
Company, Bank or any subsidiary thereof, or holds any other office thereof,
Executive shall, and hereby agrees to, tender Executive=s resignation from the
Board of Directors of the Company, Bank and all subsidiaries thereof and any
committees thereof and all other offices of the Company, Bank and all
subsidiaries thereof then held by Executive effective on the date of
termination.  If such resignation is not received by the Bank within three (3)
days after the date of termination, Executive hereby authorizes and directs the
Board of Directors of all such entities to consider the failure to so act as
Executive’s resignation from all said positions effective as of the date of
termination.

6.             Golden Parachute Limitation.  Severance compensation as provided
above will be reduced as provided below to the extent required to avoid the
penalties imposed on “parachute payments” under the Internal Revenue Code of
1986 (the “Code”).

(a)           If the present value of all Executive’s severance compensation
provided by the Bank hereunder and outside this Agreement is high enough to
cause any such payment to be a “parachute payment” (as defined in Section
280G(b)(2) of the Code), then one or more of such payments will be reduced by
the minimum amount required to prevent the severance compensation under this
Agreement from being a “parachute payment.”

(b)           Executive may direct the Bank regarding the order of reducing
severance compensation and other payments from the Bank to comply with this
Paragraph F.6.

7


--------------------------------------------------------------------------------


G.            GENERAL PROVISIONS

1.             Trade Secrets.  During the Term, Executive will have access to
and become acquainted with what Executive and Bank acknowledge are trade
secrets; to wit, knowledge or data concerning the Bank, including its operations
and methods of doing business, and the identity of customers of the Bank,
including knowledge of their financial condition and their financial needs. 
Executive shall not disclose any of the aforesaid trade secrets, directly or
indirectly, or use them in any way, either during the Term or for a period of
five (5) years after the termination of this Agreement, except as required in
the course of Executive’s employment with the Bank.

2.             Covenant Not to Interfere.  Executive hereby covenants and agrees
that Executive will not during the Term, or for the period during which
Executive receives any compensation from Bank, whether pursuant to this
Agreement or otherwise, plus an additional period of one (1) year, disrupt,
damage, impair or interfere with the business of Bank, whether by way of
interfering with or raiding its employees, disrupting its relationships with
customers or their agents, representatives or vendors, or otherwise.  After
termination of employment, Executive is not, however, restricted from being
employed by or engaging in a competing business.

3.             Return of Documents.  Executive expressly agrees that all
manuals, documents, files, reports, studies, instruments, or other materials
used and/or developed by Executive during the Term are solely the property of
the Bank, and that Executive has no right, title, or interest therein.   Upon
termination of this Agreement, Executive or Executive’s representative shall
promptly deliver possession of all of said property to the Bank in good
condition.

4.             Notices.  All notices, demands, or other communications hereunder
shall be in writing and shall be delivered in person (professional courier
acceptable); or by United States mail, certified or registered, postage prepaid,
with return receipt requested; or by facsimile transmission; or otherwise
actually delivered, to the addresses for the parties appearing at the inception
of this Agreement.  The persons or addresses to which mailings or deliveries
shall be made may change from time to time by notice given pursuant to the
provisions of this Paragraph G.4.  Any notice, demand, or other communication
given pursuant to this Agreement shall be deemed to have been given on the date
actually delivered, if delivered in person, three (3) days following the date
mailed, if delivered by U.S. mail, or upon written confirmation of transmission,
if delivered by facsimile.

5.             Benefit of Agreement.  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective executors,
administrators, successors and assigns.

6.             Review by Counsel.  Executive represents and warrants to the Bank
that Executive has had this Agreement reviewed by independent legal counsel of
Executive’s choice, or if Executive has not, that Executive has had the
opportunity to do so, and hereby waives any claim, objection, or defense on the
grounds that this Agreement has not been reviewed by legal counsel of
Executive’s choice.

7.             California Law.  This Agreement is to be governed by and
construed in accordance with the laws of the State of California.

8


--------------------------------------------------------------------------------


8.             Captions and Paragraph Headings.  Captions and paragraph headings
used herein are for convenience only and are not a part of this Agreement and
shall not be used in construing this Agreement.

9.             Invalid Provisions.  Should any provision of the Agreement  for 
any  reason  by  declared  invalid,  void, unenforceable by a court of competent
jurisdiction, the validity and binding effect of any remaining portion shall not
be affected, and the remaining portions of this Agreement shall remain in full
force and effect as if this Agreement had been executed with said provisions
eliminated.

10.           Entire Agreement.  This Agreement and the other agreements, plans
or documents specifically referred to herein, including Stock Option Agreements,
 contain the entire agreement of the parties.  This Agreement supersedes any and
all other agreements, either oral or in writing, between the parties with
respect to the employment of Executive by the Bank, including the Original
Agreement and any Salary Protection Agreement.   Each party to this Agreement
acknowledges that no representation inducements, promises, or agreements, oral
or otherwise, have be made by any party, or anyone acting on behalf of any
party, which are not embodied herein, and that no other agreement, statement,
premise not contained in this Agreement shall be valid or binding.  This
Agreement may not be modified or amended by oral agreement but only by an
agreement in writing signed by both the Bank and Executive.

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MISSION COMMUNITY BANK

 

 

 

 

 

By

/s/William B. Coy

 

 

 

William B. Coy

 

Its:

Chairman of the Board of Directors

 

 

 

 

 

 

 

By

/s/ Roxanne Carr

 

 

 

Roxanne Carr

 

Its:

Vice Chairman of the Board of Directors

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Brooks Wise

 

 

Brooks Wise

10


--------------------------------------------------------------------------------


Exhibit A

BANK’S OFFICERS’ INCENTIVE COMPENSATION PROGRAM

PURPOSE

The purpose of the Incentive Compensation Plan (“Plan”) is to provide an
incentive to key employees to improve the Bank’s financial performance, and to
provide a vehicle for awarding exceptional performance.  Incentives are based on
the achievement of annual financial objectives consistent with the Bank’s
long-term goals.

ELIGIBLITY

All Corporate Officers and designated Loan Officers of Mission Community Bank
are eligible to participate in the Plan.  Target awards are based on production
and grouping.

A minimum of three months continuous service with Mission Community Bank is
necessary in order to be eligible for an award under the Plan.

PLAN ADMINISTRATION

A Personnel Committee of the Board of Directors (“Committee”) administers the
Plan, which approves:  (1) plan participants, (2) bonus award levels, (3) bank
and Production objectives and target performance levels.  The Committee also
approves final incentive payouts at the end of the plan year.  The CEO of the
Bank is delegated the responsibility for the day-to-day administration of the
Plan, the objectives and the awards for the officers for quarterly production
awards.

PERFORMANCE OBJECTIVES

Awards under the Plan are based on achievement of annual Bank objectives and
Production objectives.  The weighting of Bank objectives is dependent on the
position the participating employee holds within the Bank.

Bonus Opportunity for:

 

Bank
Objectives

 

Production
Objectives

 

·   President

 

100

%

0

%

·   Executive Vice Presidents

 

100

%

0

%

·   SVP’s, VP’s, and AVP’s (Support)

 

100

%

0

%

·   SVP’s, VP’s and AVP’s (Branch Managers)

 

20

%

80

%

·   SVP’s, VP’s, and AVP’s (Production)

 

0

%

100

%

·   Designated Loan Officers

 

0

%

100

%

 

Bank and Production objectives are specified in advance of the Plan year and
approved by the CEO and the Board.

11


--------------------------------------------------------------------------------


PRODUCTION OBJECTIVES

Production objectives are established for each participating officer based on
the Bank’s annual goals and budget.  Production objectives are specified at the
beginning of the Plan year.

Depending on annual goals for the Bank, Production objectives will typically
include commercial and construction loans, commercial real estate loans,
consumer loans, equity lines of credit, leases, and deposits.  The measurement
of Production objectives will be based on gross loan origination and net growth
in deposits.  In addition, award payout guidelines include the following
stipulations:

·                  Loans which are 60 consecutive days delinquent for payment or
by maturity, or are adversely classed as “substandard” or “doubtful” during the
first twelve months of the a loan will result in a 50% commission charge back to
the production officer.

·                  Loans which are classified “loss” during the first twelve
months of a loan will result in a 100% commission charge back to the production
officer.

·                  Commercial Lines of Credit will be commissioned at 50% of the
commitment amount.\

·                  For Participation sold, incentive will be based on amount of
loan retained by the Bank.

The Bank offers a separate Brokered Loan Incentive Program.  The loans that are
brokered to a secondary market lender are paid a referral fee and are not a part
of the production objectives.  The Bank also offers a separate Sales Referral
Incentive Program for SBA loans and Leases referred, approved and funded.

Bonus Opportunity for Production Objectives:  Commercial Lenders & Branch
Managers

Commercial, Construction & Commercial Real Estate Loans

 

 

$0 — $999,999

 

-0-

$1,000,000 - $4,999,999

 

10BP

$5,000,000 - $9,999,999

 

20 BP

Over $10,000,000

 

30 BP

Deposits

 

 

Certificate of Deposits

 

5 BP

Savings Accounts

 

25 BP

Demand Deposit Accounts

 

50 BP

 

If more than one Production Officer participates in the origination and funding
of a loan, they will share the incentive award based on terms outlined by the
Incentive Sharing Agreement.  For deposit incentives, the award is based on the
quarterly increase in average balance.  All officers, production or support, are
eligible for deposit incentives.  Officers will be paid on a pro-rata share of
the increase in average balance.

12


--------------------------------------------------------------------------------


INCENTIVE AWARDS

Incentive awards for Production Officers are paid out quarterly.  Support
Officers will receive a quarterly pay out for deposit incentives.  At year end,
payout calculation is “trued up,” i.e. calculated on a year-to-date basis and
incentive paid year-to-date subtracted out to arrive at 4th quarter payout.

Final awards for the Bank are distributed following the end of the Plan year. 
Awards for Support officers and Branch managers are calculated against the
achievement of Bank objectives as shown below (as % of base salary).

Bonus Opportunity for Bank Objectives for Support Officers and Branch Managers

 

 

 

 

Minimum
(80% of
Goals)

 

Target
(100%
Goals)

 

Maximum

 

Group 1:

 

·   President

 

20

%

30

%

Unlimited

 

Group 2:

 

·   Executive Vice Presidents

 

10

%

15

%

Unlimited

 

Group 3:

 

·   Senior Vice Presidents

 

8

%

12

%

Unlimited

 

Group 4:

 

·   Vice Presidents

 

7

%

10

%

Unlimited

 

Group 5:

 

·   Assistant Vice Presidents

 

7

%

10

%

Unlimited

 

 

Incentive awards will be paid on a pro-rata basis if the Participant does not
have full year of service during the plan year.  Incentive awards are based on
the Participant’s base salary for bank objectives.  Other bonuses, incentives,
benefits, or perks are not included in total wages for incentive award payout.

TERMINATION OF EMPLOYMENT

Unless determined otherwise by the Committee, a Participant who terminates
employment with the Bank or is terminated by the Bank is not eligible to receive
an incentive awards.

Participants must be employed with the Bank when incentive is paid out to be
eligible for the award.

In the event of competitive activity, failure to cooperate with the Bank or
conduct detrimental to the best interest of the Bank, the Committee may, at its
discretion, remove a participant from the Plan.

DEFINITIONS

The “Plan”

Incentive Compensation Plan of Mission Community Bank

 

 

“Participants”

All active Corporate Officers and designate Loan Officers of Mission Community
Bank with a minimum of 3 months continuous service.

 

13


--------------------------------------------------------------------------------


 

The “Bank”

Mission Community Bank

 

 

The “Committee”

The Personnel Committee of the Board of Directors

 

 

“Production Objectives”

Production objectives are established at the beginning of each annual
performance period

 

14


--------------------------------------------------------------------------------